Opinion by
Johnson, J.
In accordance with stipulation of counsel that the items marked “A” consist of “Schippach Pencil Clay,” not a ball clay, similar in all material respects to that the subject of Joseph Dixon Crucible Company v. United States (37 Cust. Ct. 157, C.D. 1816), the claim at 50 cents per ton *306under the provision in paragraph 207, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), supplemented by Presidential proclamation (T.D. 52820), for unwrought and unmanufactured clay, not specially provided for, other than common blue clay and other ball clay, was sustained. The items marked “B,” stipulated to consist of amorphous graphite the same as that the subject of The Ashury Graphite Mills, Inc., et al. v. United States (42 Cust. Ct. 141, C.D. 2077), were held dutiable as follows: (a) The merchandise entered, or withdrawn from warehouse, for consumption prior to September 10, 1955, at 5 percent under paragraph 213, as modified by T.D. 51802, and (b) the merchandise entered, or withdrawn from warehouse, for consumption, on or after September 10, 1955, at 2% percent under said paragraph, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877).